Citation Nr: 1453788	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  97-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity benefits (DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002). 

3.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 (West 2002). 


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard from May to December 1955.  He also reportedly had a period of active duty for training in August 1955.  He died in May 1997, and the appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated in June 1997, the RO denied the appellant's claim for service connection for the cause of the Veteran's death and for DIC under 38 U.S.C.A. 
§ 1318.  This case was before the Board in June 1999, at which time it was remanded for additional development of the record.  In a September 2001 decision, the Board denied service connection for the cause of the Veteran's death and deferred the claim for DIC pursuant to 38 U.S.C.A. § 1318 pursuant to a stay then in effect.  The appellant appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's September 2001 decision by Order dated in August 2002.  In May 2003, the Board remanded both claims to the RO for additional development. 

In a February 2006 rating decision, the RO denied DIC pursuant to 38 U.S.C.A. 
§ 1151.  The appellant also perfected an appeal of this determination. 

In August 2007, the appellant provided hearing testimony before the undersigned Veterans Law Judge.  A transcript of those proceedings is of record.

In May 2008, the Board denied the appellant's claims for DIC under the provisions of 38 U.S.C.A. §§ 1151 and 1318, and again remanded the claim for entitlement to service connection for the cause of the Veteran's death to the RO for additional development and/or to ensure due process. 

The appellant filed a timely appeal to the Court with regard to the claims for DIC under the provisions of 38 U.S.C.A. §§ 1151 and 1318, which vacated the Board's May 2008 decision and granted a Joint Motion for Partial Remand (Joint Motion) by Order dated August 2009.  In January 2011, the Board remanded these issues for additional development in accordance with the Joint Motion.

In March 2010, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The appellant filed a timely 
appeal to the Court with regard to this claim.  In March 2012 the Court issued a Memorandum Decision that vacated the Board's decision and returned the case to the Board for further development.  In September 2012 the Board remanded the appeal for additional development consistent with the Court's Memorandum Decision.  As the requested development has been completed, the claims file has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran was discharged from National Guard service in December 1955 and was not a prisoner of war. 

2.  The Veteran died in May 1997, with the cause of death listed as cardiopulmonary arrest. 

3.  At the time of the Veteran's death, service connection was in effect for anxiety disorder, evaluated as 100 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable.  The 100 percent rating had been in effect since May 1994. 

4.  A service-connected condition did not cause or materially contribute to the Veteran's death.

5.  The Veteran's death was not a result of, nor is there any evidence of, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel relative to the Veteran's treatment by VA.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2014).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2014).

3.  The requirements for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  VCAA notice for the claims on appeal was provided by letters dated in August 2003, January 2006, December 2008, and January 2011.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); but        see Wilson v. Mansfield, 506 F.3d 1055, 1059 (the language of the 38 U.S.C.A. § 5103(a) was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.").  The case was last adjudicated in an October 2014 supplemental statement of the case. 

The appellant was afforded a hearing before an RO Hearing Officer in 1997 and hearings before a Board Veterans Law Judge (VLJ) in 1999 and 2007, at which she presented oral testimony in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Hearing Officer and the VLJs identified the issues and the appellant testified as to the symptomatology and treatment history for the conditions for which the Veteran was service connected, and specifically formulated arguments that his service-connected nervous condition caused a heart condition which resulted in death.  Neither the appellant nor her attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claims and the appellant testified as to those elements.  As such, the Board finds that there is no prejudice to the appellant in deciding this case and that no further action pursuant to Byrant is necessary.

Concerning the duty to assist, the Board notes that extensive development has been conducted in this case.  Specifically, the information and evidence that have been associated with the claims file include available service treatment and personnel records, private and VA medical records, hearing testimony, and opinions of VA physicians.  The August 2009 Joint Motion directed additional development to determine where the "ZMHC" was located.  The Agency of Original Jurisdiction (AOJ) clarified by way of a handwritten note on the January 2011 remand in the claims file that the "Z" is indicative of a clinic that has shut down, and the "MHC" indicates mental health clinic.  Pursuant to the September 2012 remand, the AOJ made additional attempts to obtain those records.  The AOJ requested all treatment records from the ZMHC sessions dating 1994 through 1996, and treatment records dating from 1980 through 1996 from the VAMC in Philadelphia.  In correspondence in July 2014, the AOJ was notified that no records were found.  In correspondence in July and October 2014, the AOJ informed the appellant that the records were not available and she was advised to submit any records she may have in her possession.  In addition, replies to records requests by the AOJ indicated that no available records exist from the Social Security Administration or the National Personnel Records Center.  Additionally, no VA Vocational Rehabilitation file exists.  

Dr. IC was contacted via Field Examination, and advised the Field Examiner that  all pertinent treatment records were located at the Philadelphia or Coatesville VA Medical Centers or possibly in the claims file.  She further stated that she is retired, and she declined to review the claims file or render an opinion concerning the Veteran's case.  The appellant and her attorney were advised that further efforts      to obtain the VA treatment records from 1980 through 1996 would be futile.         The Board also notes that the 2003 remand also indicated that records from Dr. Rosenzweig should be obtained.  However, the record shows that in an August 
2003 letter, the appellant was specifically requested to complete a release form for VA to obtain such records.  She did not do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claims, and the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Moreover, the appellant contends the missing VA records will prove the Veteran was not treated for hypertension and a heart condition by VA, a point the Board does not contest.  Indeed, during his 1994 hospitalization, his blood pressure was normal and other than high cholesterol, his physical examination was also normal.  No hypertension or heart disease, or history thereof, was noted at the time of that hospitalization.  Further, as will be discussed more fully below, the most probative medical opinion of record indicates the Veteran's death was less likely due to a cardiovascular disorder and more likely the result of a pulmonary disorder.  Thus, any perceived failure to strictly comply with prior remand instructions in the pursuit of these unavailable VA records is not prejudicial.  Id.

As discussed above, the appellant was provided with a meaningful opportunity       to participate in the claims process and has done so by providing evidence and extensive argument.  She has been represented by an attorney before VA since  2012, and the same attorney has represented her at the Court since at least 2009.  The attorney is well aware of the information and evidence necessary to substantiate the various claims.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  See Overton v. Nicholson, 20 Vet. App. 427, 20 Vet. App. at 438 (representation by counsel does not alleviate VA's duty to provide compliant notice, but it is a factor   to consider when determining whether a claimant had a meaningful opportunity to participate effectively in the processing of her claim).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).


      I.  Service Connection for Cause of Death
	
Service connection for the cause of a veteran's death may be established if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated by active service; one that may be presumed to have been incurred or aggravated during such service; or, one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

To establish service connection for the cause of a veteran's death, evidence must show a disability incurred in or aggravated by active service either caused or substantially or materially contributed to the veteran's death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

The death certificate discloses that the Veteran was 58 years old when he died in May 1997 of cardiopulmonary arrest.  No other conditions were listed as contributing to his death.  An autopsy was not performed. 

At the time of his death, service connection was in effect for anxiety disorder, evaluated as 100 percent disabling; tinnitus, evaluated as 10 percent disabling; and for bilateral hearing loss, evaluated as noncompensable.  His combined service-connected rating was 40 percent from February 1986 and 100 percent from May 1994. 

The evidence providing some support for the appellant's claim consists of her statements and some of the medical records.  The Veteran was admitted to a private hospital in May 1997 for pleuritic chest pain of three days associated with sweating and chills.  He described an episode which reportedly occurred eight years earlier of crushing chest pain with weakness and diaphoresis that resolved after several hours.  He reported that he did not receive treatment at that time.  An examination revealed blood pressure was 158/109.  An electrocardiogram disclosed normal sinus rhythm, left atrial enlargement, minimal voltage criteria for left ventricular hypertrophy and an age undetermined inferior infarct.  An echocardiogram showed normal left ventricular systolic function, normal left atrial size, and mildly increased aortic outflow velocity.  On telemetry, atrial fibrillation with a ventricular response was noted.  The Veteran subsequently underwent nuclear stress testing which showed a previous small inferior myocardial infarction, but no evidence of exercise-induced ischemia.  Cardiac enzymes ruled out a myocardial infarction on this admission.  The Veteran improved symptomatically while hospitalized, but continued to        have night sweats.  He died one week after admission.  The diagnoses were cardiopulmonary arrest, bilateral pneumonia, old inferior myocardial infarction     and probably coronary artery disease. 

In June 1997, the appellant contacted the Veteran's treating psychiatrist at the VA.  When asked by her if he believed the Veteran's psychiatric disability might have contributed to unsuspected cardiac disease, which might have bearing on his "sudden death," the physician stated it might be possible, but he did not know enough about the circumstances of his death to comment with any confidence about it. 

The evidence against the appellant's claim includes service records and the post-service medical evidence of record.  The appellant has not argued, and the evidence does not otherwise establish, that the cause of the Veteran's death had its inception during active service.  Rather, the appellant claims his service-connected psychiatric disability caused or aggravated a heart condition.

There is no clinical evidence for many years after service of any suggestion of a heart problem.  In this regard, the Board notes that when the Veteran was examined by the VA in July 1985, the cardiovascular system was normal.  Blood pressure was 124/78.  The May 1997 private hospitalization reflected a past medical history of questionable hypertension for approximately five years. 

Several medical opinions have been associated with the claims folder.  In December 2000, a VA physician noted the death certificate showed the cause        of death as cardiopulmonary arrest.  He observed that this is not a cause of death, but a mode of dying, and that the causes of cardiopulmonary arrest include heart attack, lethal arrhythmia and pulmonary embolus.  He also observed that in the absence of cardiac monitoring immediately prior to death or an autopsy, none of these potential diagnoses could be established or excluded.  Thus, the cause of the Veteran's death remained uncertain.  The physician added it remained uncertain whether the Veteran had any underlying heart disease, aside from atrial fibrillation.  He concluded that, assuming the Veteran had underlying coronary artery disease, while there was evidence that patients with depression are at increased risk of cardiac events, similar evidence of association does not exist for anxiety disorders. 

Another VA physician provided a statement regarding the cause of the Veteran's death in January 2001.  He noted he reviewed the claims folder.  He opined that  he could not conclude the Veteran's anxiety disorder was causally related to any possible underlying cardiovascular disease or to his death by cardiopulmonary arrest. 

In an April 2004 letter, a private physician, Dr. Kitei, noted the Veteran had no prior history of hypertension or coronary heart disease.  That physician had previously provided a statement in 1997 indicating that the Veteran had been treated from the early 1970's to the 1980's for ringing of the ears and a nervous condition. 

A VA cardiologist reviewed the Veteran's claims folder in June 2005, including   the terminal hospital report.  He stated there was no mention of cardiovascular disorders in the VA medical records.  The cardiologist acknowledged that the Veteran had paroxysmal atrial fibrillation, but stated this does not imply any other cardiovascular disorder as it can happen in people with structurally normal hearts.  He asserted the evidence the Veteran had a previous inferior myocardial infarction is conflicting, but added it was reasonable to conclude that is it as likely as not that the Veteran had a prior myocardial infarction.  In any case, the cardiologist noted it is clear the Veteran did not have a heart attack during the May 1997 hospitalization and was not having angina or ischemia.  The Veteran's chest pain was pleuritic, presumably caused by the pneumonia. 

The cardiologist opined it was more likely that the Veteran's cardiopulmonary  arrest was related to factors caused by the hospitalization for pneumonia.  He also specifically stated that it was most likely that the Veteran's death was caused by a pulmonary disorder, not a cardiovascular disorder, although a cardiac disorder such as myocardial ischemia leading to ventricular fibrillation or a primary ventricular arrhythmia could not be excluded.  He also said it was not at least as likely as not that a cardiovascular disorder contributed substantially or materially to death,       nor was it at least as likely as not that a cardiovascular disorder was caused or permanently worsened by the Veteran's service-connected anxiety disorder,   hearing loss or tinnitus.  Finally, he commented that the Veteran's pneumonia     was not caused or worsened by anxiety, hearing loss or tinnitus. 

The Veteran's claims folder was also reviewed by a VA psychiatrist in July 2005.  He commented that he found no evidence to conclude the Veteran had a depressive disorder at the time of his death or that his anxiety disorder caused or worsened any cardiovascular disorder.  He added that the Veteran's anxiety disorder was not the cause of his death and was not etiologically related to it.  Finally, the psychiatrist stated he did not believe the anxiety disorder had any degree of causal connection to the production of death. 

In sum, there is no probative medical opinion in the record linking the Veteran's death to service or to his service connected conditions, including his psychiatric disorder.  Indeed, the only potentially favorable medical statement, from Dr. Bleier in June 1997, was merely speculative, noting only that it was possible that a psychiatric condition contributed to the Veteran's sudden death, but that he did     not have sufficient information to comment.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (noting that doctor's statement that veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).  Significantly, that physician was later provided the claims file for review and opined that the Veteran's anxiety disorder did not cause or worsen a cardiovascular disease, did not cause death, and did not have any degree of causal connection in the production of death. 

As noted, the death certificate does not list the service-connected psychiatric disorder as a primary or contributing cause of death.  Although the appellant believes that the Veteran's death was due to a heart condition related to his service-connected anxiety, as a lay person the appellant has not shown that she has specialized training sufficient to render such an opinion, as such requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The June and July 2005 VA opinions were based on a review of the claims file and were supported by adequate rationale.  These opinions therefore, afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board concludes the medical opinions of record are of greater probative value than the appellant's statements regarding the cause of the Veteran's death.  The most probative medical evidence indicates that the Veteran's death was unrelated to  service or a service-connected disability.  The Board finds, accordingly, that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

      II.  DIC pursuant to 38 U.S.C.A. § 1318

VA will pay DIC benefits to the surviving spouse of a veteran if the veteran's death was not the result of his own willful misconduct and if at the time of death the veteran was receiving, or entitled to receive, compensation for service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of   at least 10 years immediately preceding death; (2) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least five      years immediately preceding death; or (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war (POW).  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that a veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable   error (CUE) committed by VA in a decision on a claim filed during the veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) for the relevant period specified; or (3) at the time    of death, the veteran had a service-connected disability that was continuously  rated totally disabling by VA for the period specified, but was not receiving compensation because: (a) VA was paying the compensation to the veteran's dependents; (b) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (c) the veteran had not waived retired or retirement pay in order to receive compensation; (d) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (e) VA was withholding payments because the veteran's whereabouts were unknown,   but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (f) VA was withholding payments under   38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A.      § 5309.  38 C.F.R. § 3.22(b).

In this case, at the time of the Veteran's death in May 1997, service connection was in effect for anxiety disorder, evaluated as 100 percent disabling from May 1994; tinnitus, evaluated as 10 percent disabling; and for bilateral hearing loss, evaluated as noncompensable.  The combined schedular evaluation was 100 percent, and this had been in effect from May 1994.  Thus, the Veteran did not meet the statutory duration requirements for a 100 percent rating at the time of his death in May 1997. 

The appellant argues that the Veteran had been in receipt of compensation benefits for many years prior to his death, and that, ultimately, his service-connected disabilities were evaluated as 100 percent disabling.  The fact remains, however, that the 100 percent evaluation was in effect for substantially fewer than 10 years prior to the Veteran's death in May 1997.  Contrary to the appellant's contentions, the period of time the Veteran received compensation at a rate less than 100 percent cannot be considered in determining entitlement to DIC under section 1318.  Since the Veteran was not a POW or in receipt of a 100 percent rating for  at least 10 years prior to his death, the Board must conclude that the requirements of 38 U.S.C.A. § 1318 have not been met, and the claim for DIC benefits under that provision must be denied.

To the extent that the Veteran may have had a basis for entitlement to service-connected compensation for a disability when retroactively considering the evidence in the claims file, this represents a theory of "hypothetical entitlement" which the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) has held is no longer a valid basis to establish eligibility to DIC under 38 U.S.C.A. § 1318, regardless of when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  In light of the regulations and case law, the appellant's theory that the Veteran would have been hypothetically entitled to a total disability rating for his anxiety disorder at  an earlier date is not a viable avenue for substantiating the claim and it must be denied as a matter of law.

As noted previously, an appellant may nevertheless prevail if a veteran filed a claim for disability compensation during his lifetime and the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for CUE committed by VA in a decision on a claim filed during the veteran's lifetime.  See 38 C.F.R. § 3.22(b)(1).  A review of the appellant's submitted statements and hearing testimony does not reveal that she has identified any prior decision in which CUE was committed.  In fact, in an August 2003 letter, the AOJ specifically asked the appellant whether she was claiming CUE in any VA determination.  In correspondence in January 2011 the appellant was notified that to aid in substantiating her claim for DIC under 38 U.S.C.A. § 1318 she may choose to file a claim that there was CUE in a prior RO or Board decision with respect to the evaluation of the Veteran's service connected disabilities or the effective date assigned for the total rating.  She was further asked to identify the RO and/or Board decision(s) involved and provide argument as to why she believes the decision(s) is/are clearly and unmistakably erroneous based on the evidence of record and law existing at the time the decision(s) was made.  No response was forthcoming.  As the appellant has not raised the issue of CUE, appellate consideration of a CUE theory is not warranted.  

      III.  DIC pursuant to 38 U.S.C.A. § 1151

Under the applicable criteria, DIC under 38 U.S.C.A. Chapter 13 shall be awarded for a qualifying death of a veteran in the same manner as if such death were service-connected.  A qualifying death is one that is not the result of the veteran's willful misconduct, and the proximate cause of the death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014).

Death caused by the veteran's failure to follow properly given medical instructions is not caused by the medical treatment.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's death, it must be shown that the medical treatment caused the veteran's death (as explained in 38 C.F.R. § 3.361( c)); and that VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the medical treatment without the veteran's, or in appropriate cases the veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of the veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided. 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was a type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

The essence of the appellant's claim is that the Veteran was only treated by the   VA for a psychiatric or audiological disability, and that he should have been treated for a heart condition which she contends caused his death. 

The evidence lending some support to the appellant's claim includes her statements and some medical findings.  The Board notes that when the Veteran was terminally hospitalized at a private facility in May 1997, a questionable history of hypertension times five years was noted.  It was reported that the Veteran was not on medication.  An examination of the heart revealed regular rate and rhythm.  No murmurs were heard.  An electrocardiogram disclosed normal sinus rhythm, left atrial enlargement, minimal voltage criteria for left ventricular hypertrophy and age undetermined inferior infarct.  An echocardiogram showed normal left ventricular systolic function, normal left atrial size and mildly increased aortic out-flow velocity.        On telemetry, atrial fibrillation with a ventricular response was noted the next morning.  A nuclear stress test revealed a previous small inferior myocardial infarction, but no evidence of exercise-induced ischemia.  The Veteran improved symptomatically, but on May 12, he was found in bed, unresponsive, and died shortly thereafter.  The diagnoses were cardiopulmonary arrest, bilateral pneumonia, old inferior myocardial infarction, and probably coronary artery disease. 

The evidence against the appellant's claim includes opinions from VA physicians.  The record is, at best, equivocal, as to whether the Veteran had cardiovascular disease.  In this regard, the Board notes that in a December 2000 opinion, a          VA physician commented that it remained uncertain whether the Veteran had underlying heart disease, aside from atrial fibrillation (which the physician stated was a common abnormal heart rhythm) that was observed while the Veteran was monitored in the hospital in May 1997. 

Another opinion was procured from a VA cardiologist in June 2005.  While       the physician acknowledged that the Veteran had paroxysmal atrial fibrillation, probably caused by bilateral pneumonias and a history of coronary artery disease, he added that there was no evidence of active ischemia or a myocardium in jeopardy at the time of death.  He further observed that the evidence for a prior myocardial infarction was conflicting.  He opined that the Veteran's death was most likely caused by a pulmonary disorder and was less likely as not due to a cardiovascular disorder. 

The fact remains that there is no competent medical evidence even suggesting the that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  The Veteran died at a private facility, and the preponderance of the competent evidence indicates he did not die as a result of a heart disorder.  The appellant has not furnished any objective evidence that the Veteran had heart disease that should have been treated by the VA prior to his death, and that such failure to treat resulted in the Veteran's death.  Indeed, an April 2004 statement from private physician Dr. Kitei indicated that to    his knowledge, the Veteran had no prior history of hypertension or coronary heart disease.  The appellant argues that this physician treated the Veteran from 1970 to 1997 for colds and flu but was not serving as the family doctor for purposes of treating him for hypertension and heart disease.  Interestingly, Dr. Kitei is listed as  the Veteran's physician in the terminal hospital records.  It would seem this physician, who, as a family practitioner, would likely have taken vital signs and blood pressure during the various visits for cold and flu during the 27 years he apparently treated the Veteran, yet that physician indicated in 2004 that the Veteran had no prior history     of hypertension or coronary heart disease.  The appellant seems to suggest that the Veteran's VA treating psychiatrists should have diagnosed and treated hypertension and heart disease.  However, these psychiatrists are specialists for treating psychiatric disorders, and that is the condition they treated.  There is nothing to suggest that they should have been aware of an undiagnosed cardiovascular disorder that even the Veteran's family physician for 27 years indicated he had no knowledge of.  In any event, as noted above, the most probative evidence is against a conclusion that a cardiovascular disorder caused or materially contributed to the Veteran's death.  Thus, the failure to diagnose a disorder cannot serve as the basis for an award of DIC under § 1151.  

For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the claim for DIC under the provisions of 38 U.S.C.A. § 1151 based on VA treatment.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied. 

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 based on treatment at a VA facility is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


